Case 1:19-cv-00878-DDD-JPM Document 24 Filed 08/07/20 Page 1of1PagelD#: 140

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ANTONIO DOS SANTOS CIVIL DOCKET NO. 1:19-CV-00878-P
CARLOS,
Petitioner
VERSUS JUDGE DRELL
WILLIAM BARR, ET7'AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No._ 23), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Motion for Release (ECF No. 21) is hereby DENIED.

THUS DONE AND SIGNED at Alexandria, Louisiana, this Oke of August,

2020.

SS ae

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
